Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20       PageID.1080   Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 AMERICAN CUSTOMER SATISFACTION
 INDEX, LLC,

                 Plaintiff,                          Case No. 18-cv-13319
 v.                                                  Hon. Gershwin A. Drain

 FORESEE RESULTS, INC.,
                 Defendant.
 ____________________________/
 CFI GROUP USA LLC,
                 Plaintiff,
 v.                                                  Case No. 19-cv-12602
                                                     Hon. Gershwin A. Drain
 VERINT AMERICAS INC., d/b/a
 ForeSee Results and successor-in-
 interest to ForeSee Results, Inc.,


                 Defendant.
 _______________________________/
          OPINION AND ORDER GRANTING JOINT MOTION TO
      CONSOLIDATE [#53], GRANTING IN PART AND DENYING IN PART
        DEFENDANT’S MOTION TO COMPEL [#54] AND EXTENDING
                     SCHEDULING ORDER DATES

      I.      INTRODUCTION

           Presently before the Court are companion cases American Customer

 Satisfaction Index, LLC v. ForeSee Results, Inc., no. 18-13319, and CFI Group
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20        PageID.1081     Page 2 of 15




 USA, LLC v. Verint Americas Inc., no. 19-12602. In each case, the parties have

 filed a Joint Motion to Consolidate. See American Customer Satisfaction Index,

 LLC v. ForeSee Results, Inc., no. 18-13319, ECF No. 53, and CFI Group USA,

 LLC v. Verint Americas Inc., no. 19-12602, ECF No. 22.

       Additionally, in both companion matters the Defendants have moved to

 compel the Plaintiffs’ responses to Defendants’ requests to produce documents

 from a related case. See American Customer Satisfaction Index, LLC v. ForeSee

 Results, Inc., no. 18-13319, ECF No. 54 and CFI Group USA, LLC v. Verint

 Americas Inc., no. 19-12602, ECF No. 25. In both cases, the Plaintiffs have

 refused to produce any documents from the related case. Defendants seek their

 attorney fees and costs incurred as a result of having to bring the motions to

 compel. These discovery motions are fully briefed.

       A hearing on the Joint Motions to Consolidate and the Motions to Compel

 was held on October 22, 2020. Upon review of the parties’ motions and the

 relevant authority, the Court concludes that consolidation of these matters for

 purposes of discovery is appropriate, along with a short extension to the scheduling

 order dates in these matters. Additionally, the Court will grant in part and deny in

 part the Defendants’ Motions to Compel Documents from a Related Litigation.




                                           2
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20         PageID.1082      Page 3 of 15




    II.      FACTUAL BACKGROUND

          The instant actions involve an economic indicator known as the “American

 Customer Satisfaction Index” (ACSI), created at the University of Michigan to

 measure customer satisfaction. The University obtained federal trademark

 registrations for a plain text mark for “ACSI,” U.S. Reg. No. 2122772, and for a

 graphic mark including the text “ACSI,” a curved line and a five-point star, U.S.

 Reg. No. 2122752.

          Dr. Claus Fornell, Professor at the University’s School of Business and

 creator of the ACSI methodology, began using the ACSI methodology

 commercially as CFI Group USA LLC (CFI Group). In 2002, the University

 granted ForeSee Results, Inc. (ForeSee), a license to use the ACSI designations. In

 2008, Fornell created ACSI, LLC, and the University granted ACSI, LLC a

 license, with rights to use, sublicense, and police the ACSI designations.

          Since 2010, ForeSee and CFI Group have competed for government

 contracts to measure user experience with government websites. Both ForeSee and

 CFI Group subsequently entered into licenses with ACSI, LLC to use the ACSI

 designations. In 2013, ForeSee terminated its license to use the ACSI designations,

 however CFI Group claims ForeSee has continued to use the ACSI marks in its

 marketing materials.




                                            3
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20       PageID.1083     Page 4 of 15




       On October 24, 2018, ACSI, LLC filed a lawsuit against ForeSee alleging

 federal trademark infringement, common law trademark infringement, federal

 unfair competition and common law unfair competition stemming from ForeSee’s

 purported continuing use of the ACSI designations.1 See American Customer

 Satisfaction Index, LLC v. ForeSee Results, Inc., no. 18-13319. On December 7,

 2018, Verint Americas, Inc. (Verint) purchased ForeSee. On September 5, 2019,

 CFI Group filed suit against Verint alleging Verint’s predecessor, ForeSee, has

 engaged in federal and common law unfair competition and tortious interference

 with a business expectancy in relation to its continued use of the ACSI

 designations. See CFI Group USA, LLC v. Verint Americas Inc., No. 19-cv-12602.

 This latter action was reassigned to the undersigned as a companion case to

 American Customer Satisfaction, LLC v. ForeSee Results, Inc., No. 18-13319, on

 August 5, 2020.

       Prior to the filing of these companion matters involving the ACSI marks,

 ACSI, LLC filed suit against Genesys Telecommunications Laboratories, Inc. in

 August of 2017. See American Customer Satisfaction, LLC v. Genesys Telecomms.

 Labs. Inc., no. 17-cv-12554. The Genesys litigation involves the same ACSI

 marks and asserts federal unfair competition, common law unfair competition, and

 common law trademark infringement. The University substituted into the Genesys

 1
  The Court dismissed ACSI, LLC’s federal trademark infringement claim on July
 25, 2019.
                                          4
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20       PageID.1084      Page 5 of 15




 litigation in order to bring a federal trademark infringement claim. Genesys

 brought a third-party claim against CFI Group, alleging CFI Group had approved

 of Genesys’ alleged improper uses of the ACSI marks.

       On January 14, 2020, Verint served its First Request for Production upon

 CFI Group seeking, among other things, documents from the Genesys litigation.

 The original request sought:

       Request No. 56: All documents and things related to American
       Customer Satisfaction Index, LLC v. Genesys Telecomms. Labs. Inc.,
       No. 17-cv-12554 (E.D. Mich.), including, but not limited to, all
       documents produced or served by any party, and all pleadings, hearing
       transcripts, discovery requests and responses, deposition transcripts,
       and expert reports.

 ECF No. 25, PageID.742. CFI objected arguing this request was “harassing and

 unduly burdensome” because it fails to particularly describe the information sought

 and how it relates to the parties’ claims and defenses, and seeks publicly available

 information or information subject to a protective order. Id., PageID.755-56. CFI

 refused to produce any documents responsive to this request. Id. at 756.

       After several discussions over the matter, ForeSee ultimately narrowed its

 request in an April 23, 2020 letter to the following:

       1. All Interrogatory responses served by CFI Group, including any
          associated exhibits and any referenced documents necessary to
          understand said responses;
       2. All Request for Admission responses served by CFI Group;
       3. All non-confidential portions of Interrogatory responses served by
          ACSI, LLC and the Regents of the University of Michigan;


                                           5
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20          PageID.1085    Page 6 of 15




           4. All non-confidential portions of Request for Admission responses
              served by ACSI, LC and the Regents of the University of
              Michigan;
           5. All deposition transcripts, including associated exhibits, of CFI
              Group witnesses;
           6. All non-confidential portions of deposition transcripts, including
              all associated exhibits, of ACSI, LLC and the Regents of the
              University of Michigan witnesses;
           7. CFI Group’s expert reports produced in the litigation, including all
              associated exhibits;
           8. Non-confidential portions of expert reports produced by ACSI,
              LLC and the Regents of the University of Michigan in the
              litigation, including all associated exhibits;
           9. Copies of any non-publicly available hearing transcripts, if any;
              and
           10. Copies of any sealed briefing filed by CFI Group, or that will be
              filed by CFI Group.

    Id., PageID.781.

           ForeSee similarly sought documents from the Genesys litigation in its First

 Set of Requests to Produce, served on ACSI, LLC on May 6, 2020, which sought

 the same categories of documents that ForeSee requested in its April 23, 2020

 letter:

           Request No. 57: Documents and things related to Amercian Customer
           Satisfaction Index, LLC v. Genesys Telecomms. Labs., Inc., No. 17-
           cv-12554 (E.D. Mich.), including, but not limited to:

           (a) All Interrogatory responses served by ACSI, LLC, including any
               associated exhibits and any referenced documents necessary to
               understand said responses;
           (b) All Request for Admission responses served by ACSI, LLC;
           (c) All non-confidential portions of Interrogatory responses served
               by CFI Group and the Regents of the University of Michigan;



                                              6
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20      PageID.1086    Page 7 of 15




       (d) All non-confidential portions of Request for Admission responses
           served by CFI Group and the Regents of the University of
           Michigan;
       (e) All deposition transcripts, including associated exhibits, of ACSI,
           LLC, witnesses;
       (f) All non-confidential portions of deposition transcripts, including
           all associated exhibits, of CFI Group and the Regents of the
           University of Michigan witnesses;
       (g) ACSI’s expert reports produced in the litigation, including all
           associated exhibits;
       (h) Non-confidential portions of expert reports produced by CFI
           Group and the Regents of the University of Michigan in the
           litigation, including all associated exhibits;
       (i) Copies of any non-publicly available hearing transcripts, if any;
           and
       (j) Copies of any sealed briefing filed by ACSI, LLC, or that will be
           filed by ASCI, LLC.

 Id., PageID.812. ACSI, LLC objected to ForeSee’s request. However, ACSI

 indicated that it would “consider a request that is reasonably limited in scope and

 related to the claims and defenses in this case.” Id.

    III.   LAW & ANALYSIS

           A. Joint Motion to Consolidate

       The parties filed a Joint Motion to Consolidate for discovery purposes in

 each of the companion cases presently before this Court: American Customer

 Satisfaction, LLC v. ForeSee Results, Inc., No. 18-13319 and CFI Group USA,

 LLC v. Verint Americas Inc., No. 19-cv-12602. The parties argue these matters

 should be consolidated for discovery purposes because both matters involve

 common issues and witnesses. The parties further request an extension to the


                                            7
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20         PageID.1087      Page 8 of 15




 discovery cutoff date with discovery due no later than December 18, 2020, the

 parties participating in facilitation in January of 2021 and an expert discovery

 cutoff date on May 5, 2021.

       Rule 42(a) of the Federal Rules of Civil Procedure provides that:

       When actions involving a common question of law or fact are pending
       before the court, it may order a joint hearing or trial of any or all of
       the matters at issue in the actions; it may make such orders concerning
       proceedings therein as may tend to avoid unnecessary delay and cost.

 Fed. R. Civ. P. 42(a). The Court in its discretion may consolidate pre-trial

 components of the case as a matter of convenience and economy in the

 administration of justice, but it does not have to put cases together and make it a

 single case or change the rights of parties to separate actions. Johnson v.

 Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933).

       Here, both cases raise allegations of unfair competition and misuse of U.S.

 Reg. No. 2122772, a plain text mark for “ACSI” and U.S. Reg. No. 2122752, a

 graphic mark including the text “ACSI,” a curved line and a five-point star. CFI

 Group is a sublicensee of ACSI, LLC. Several witnesses are expected to offer

 testimony that is relevant in both pending matters. As such, consolidation will

 avoid duplication of efforts and will save time and costs for the parties.

       The parties seek additional time to conduct discovery which has been

 impacted by the Covid-19 pandemic. The parties believe they can complete



                                           8
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20           PageID.1088    Page 9 of 15




 discovery by December of this year. Accordingly, the following dates shall govern

 in this matter:

       Fact Discovery Cutoff:                  December 18, 2020

       Facilitation:                           On or before January of 2021

       Opening Expert Reports Due:             February 19, 2021

       Responsive Expert Reports Due:          March 22, 2021

       Reply expert report, if any, due:       April 5, 2021

       Expert deposition period:               Opens April 6, 2021

       Expert Discovery Cutoff:                May 5, 2021

       Dispositive Motion Cutoff:              May 27, 2021

       Joint Final Pretrial Order due:         August 24, 2021

       Joint Final Pretrial Conference:        August 31, 2021 at 2:00 p.m.

       Motions in Limine deadline:             August 2, 2021

       Settlement Conference:                  August of 2021

       Trial:                                  September 14, 2021 at 9:00 a.m. (ACSI,
                                               LLC v. ForeSee, No. 18-13319)

                                               September 21, 2021 at 9:00 a.m. (CFI
                                               Group USA LLC v. Verint Americas
                                               Inc., No. 19-12602)




                                           9
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20         PageID.1089     Page 10 of 15




           B. Motion to Compel Production of Documents from Genesys
              Litigation
       ForeSee argues these companion cases and the Genesys litigation involve the

 same ACSI designations, the same parties claiming rights in those designations, the

 same trademark infringement and/or unfair competition issues, such as likelihood

 of confusion, strength of the marks, use of the marks in commerce, relevant

 customers, instances of actual confusion and efforts to enforce. The Genesys

 litigation and the companion cases before this Court also share many of the same

 witnesses, and many of the same factual inquiries to be made of these witnesses.

 ForeSee argues ACSI, LLC and CFI Group should be ordered to produce the

 Genesys litigation documents in order to ensure consistent positions are taken

 across all litigations and to avoid the inefficiencies of duplicate discovery.

       Federal Rule of Civil Procedure 26(b) allows “discovery regarding any

 matter, not privileged, that is relevant to the claim or defense of any party.” Fed.

 R. Civ. P. 26(b). Relevant information need not be admissible at the trial if the

 discovery appears reasonably calculated to lead to the discovery of admissible

 evidence. Id. Under Fed. R. Civ. P. 34, any party may serve on any other party a

 request to produce documents which “are in the possession, custody or control of

 the party upon whom the request is served.” Fed. R. Civ. P. 34.

       “Discovery of other lawsuits is not a subject that is amenable to a per se

 rule.” Kormos v. Sportsstuff, Inc., No. 06-CV-15391, 2007 U.S. Dist. LEXIS

                                           10
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20        PageID.1090    Page 11 of 15




 64905, (E.D. Mich. Sep. 4, 2007) (quoting Thornton v. State Farm Mutual Auto

 Ins. Co., No. 1:06-cv-00018, 2006 U.S. Dist. LEXIS 87845, * 5 (N.D. Ohio

 2006)). In order to determine whether documents in one suit “are reasonably

 calculated to lead to admissible evidence in another suit . . . depends on the nature

 of the claims, the time when the critical events in each case took place, and the

 precise involvement of the parties.” Payne v. Howard, 75 F.R.D. 465, 469 (D.D.C.

 1977).

       ACSI, LLC and CFI Group argue the Genesys litigation and the companion

 cases presently before this Court are not substantially similar, thus ForeSee is not

 entitled to the requested discovery. ACSI, LLC and CFI Group maintain the

 lawsuits do not involve the same parties as argued by ForeSee.

       ACSI, LLC also argues that the issues in the Genesys litigation concern

 Genesys’ unlawful use of the ACSI marks. Thus, documents concerning Genesys’

 use of the ACSI marks will have no bearing on the companion cases pending

 before this Court. For example, ACSI LLC’s experts in the Genesys litigation

 were hired to opine on consumer perceptions of the use of the ACSI marks by

 Genesys and Genesys’ actual profits. As such, ASCI, LLC and CFI Group argue

 the Defendants have failed to establish how expert testimony concerning Genesys’

 use of the marks is relevant to the present litigation. Finally, ACSI, LLC asserts




                                           11
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20       PageID.1091     Page 12 of 15




 that ForeSee has ample opportunity to obtain relevant information through

 traditional discovery requests.

       Here, ACSI, LLC’s and CFI Group’s suggestion that there must be

 “substantial similarity” to warrant production of documents from related litigation

 is without merit. The key to a party’s right to discovery hinges, as always, on

 whether the requested discovery is relevant, proportional to the needs of the case

 and non-privileged. Fed. R. Civ. P. 26(b). All of the cases involve the same

 relevant parties who claim rights in the same ACSI marks, specifically ACSI, LLC,

 CFI Group and the University assert Genesys, ForeSee and Verint have engaged in

 unfair competition and trademark infringement. As such, some of the requested

 discovery from the Genesys litigation is relevant to some of the issues in the

 companion matters before the Court.

       Specifically, evidence directed to issues surrounding the alleged strength and

 validity of the ACSI designations, the relationships and licensing agreements

 among the parties and third-party uses of the ACSI designations from the Genesys

 litigation is also relevant to the issues in these companion matters. Accordingly,

 the Court finds that the following requests are appropriate under Rule 26(b) of the

 Federal Rules of Civil Procedure:

       Request: Documents and things related to American Customer
       Satisfaction Index, LLC v. Genesys Telecomms. Labs., Inc., No. 17-
       cv-12554 (E.D. Mich.), including, but not limited to:


                                          12
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20      PageID.1092    Page 13 of 15




               All Interrogatory responses served by ACSI, LLC and CFI
                Group relating to (1) the strength and validity of the ACSI
                Designations, (2) the relationships between the relevant
                parties, (3) the contracts and licensing agreements between
                the parties and (4) third party uses of the ACSI
                designations, including any associated exhibits and any
                referenced documents necessary to understand said
                responses;
               All Request for Admission responses served by ACSI,
                LLC and CFI Group relating to (1) the strength and validity
                of the ACSI Designations, (2) the relationships between the
                relevant parties, (3) the contracts and licensing agreements
                between the parties and (4) third party uses of the ACSI
                designations;
               All non-confidential portions of Interrogatory responses
                served by ACSI, LLC, CFI Group and the Regents of the
                University of Michigan relating to (1) the strength and
                validity of the ACSI Designations, (2) the relationships
                between the relevant parties, (3) the contracts and licensing
                agreements between the parties and (4) third party uses of
                the ACSI designations;
               All non-confidential portions of Request for Admission
                responses served by ACSI, LLC, CFI Group and the
                Regents of the University of Michigan relating to (1) the
                strength and validity of the ACSI Designations, (2) the
                relationships between the relevant parties, (3) the contracts
                and licensing agreements between the parties and (4) third
                party uses of the ACSI designations;
               Portions of ACSI LLC’s and CFI Group’s expert reports
                produced in the litigation, including all associated exhibits,
                relating to (1) the strength and validity of the ACSI
                Designations, (2) the relationships between the relevant
                parties, (3) the contracts and licensing agreements between
                the parties and (4) third party uses of the ACSI
                designations ;
               Non-confidential portions of expert reports produced by
                ACSI, LLC, CFI Group and the Regents of the University
                of Michigan in the litigation, including all associated
                exhibits, relating to (1) the strength and validity of the

                                         13
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20       PageID.1093    Page 14 of 15




                 ACSI Designations, (2) the relationships between the
                 relevant parties, (3) the contracts and licensing agreements
                 between the parties and (4) third party uses of the ACSI
                 designations;
                Copies of any sealed briefing filed by ACSI, LLC or CFI
                 Group, or that will be filed by ASCI, LLC or CFI Group
                 relating to (1) the strength and validity of the ACSI
                 Designations, (2) the relationships between the relevant
                 parties, (3) the contracts and licensing agreements between
                 the parties and (4) third party uses of the ACSI
                 designations.

       The Court further finds that combing through the deposition and hearing

 transcripts to extract and produce relevant portions concerning the strength and

 validity of the ACSI Designations, the relationships between the relevant parties,

 the contracts and licensing agreements between the parties and third party uses of

 the ACSI designations would be unduly burdensome and not proportional to the

 needs of the case. Defendants can notice the depositions of these witnesses and

 inquire about the Genesys litigation discovery responses that the Court has now

 ordered ACSI, LLC and CFI Group to produce. Therefore, the Court will not order

 ACSI, LLC and CFI Group to produce any deposition or hearing transcripts from

 the Genesys litigation. Finally, because the Court declines to wholly grant the

 Defendants’ requested relief, an award of attorney fees and costs is not warranted.

 See Fed. R. Civ. P. 37(a)(5).

    IV.   CONCLUSION




                                          14
Case 2:18-cv-13319-GAD-APP ECF No. 61 filed 10/27/20     PageID.1094   Page 15 of 15




       Accordingly, for the reasons articulated above, the parties’ Joint Motion to

 Consolidate [ECF No. 53] is GRANTED.

       Defendants’ Motions to Compel Production of Certain Documents from a

 Related Litigation [ECF No. 54] is GRANTED IN PART AND DENIED IN

 PART.

       SO ORDERED.

 Dated: October 27, 2020                           /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               October 27, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                     Deputy Clerk




                                         15
